Citation Nr: 0512869	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  01-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease, L4-L5 and 
L5-S1 from April 6, 2000 to December 19, 2004.  

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, L4-L5 and 
L5-S1 from December 20, 2004.



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from October 1997 to April 
2000.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating an August 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  

In a January 2005 rating decision, the RO granted service 
connection for radiculopathy to the right lower extremity and 
assigned a 10 percent evaluation, effective September 23, 
2002.  There is no indication in the claims folder that was 
forwarded to the Board that the veteran is taking issue with 
the rating.  Inasmuch as no intent on the part of the veteran 
to appeal this action is of record, the Board will not 
address this issue.


FINDINGS OF FACT

1.  From April 6, 2000, to December 19, 2004, lumbosacral 
strain with degenerative disc disease, L4-L5 and L5-S1 was 
not manifested by severe recurring attacks with intermittent 
relief or listing of whole spine to opposite side, positive 
Goldwaite's sign, marked limitation on forward bending in 
standing position, loss of lateral motion, or abnormal 
mobility on forced motion.  

2.  Beginning December 20, 2004, lumbosacral strain with 
degenerative disc disease, L4-L5 and L5-S1 have not been 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  From April 6, 2000, to December 19, 2004, the criteria 
for a rating in excess of 20 percent for lumbosacral strain 
with degenerative disc disease, L4-L5 and L5-S1 were not met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5293, 5295, (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59 (2004).  
2.  Since December 20, 2004, the criteria for a rating in 
excess of 40 percent for lumbosacral strain with degenerative 
disc disease, L4-L5 and L5-S1 have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code5243 
(2004); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the March 2004 letter and May 2002 supplemental 
statement of the case.  She was provided notice of the 
evidence and information necessary to substantiate her 
claims; and notice of her and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for a VA 
examination, and he was seen for those studies in June and 
December 2004.  The veteran was notified in the January 2005 
supplemental statement of the case to advise VA how it could 
secure pertinent evidence that she was aware of.  She was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  She was essentially 
notified in the above documents that he needed to submit all 
evidence in her possession.  Therefore, the duty to notify 
the appellant of any inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established the notice 
provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate her 
claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual background

In an August 2000 rating decision, service connection was 
established for a back condition and a 20 percent evaluation 
was assigned, effective April 6, 2000.  A January 2005 rating 
decision increased the evaluation to 40 percent, effective 
December 20, 2004.  A separate evaluation of 10 percent was 
assigned for radiculopathy to the right lower extremity, 
effective September 23, 2002.  

A review of the veteran's service medical records reveal the 
onset of a chronic back disability in 1998 that continued 
throughout active service.  The March 2000 separation 
examination noted chronic back pain and degenerative joint 
disease of the lumbosacral spine.  

The veteran was accorded a VA examination in July 2000.  She 
reported that as a result of her low back pain, she was not 
able to lift more than 15 pounds.  She was unable to sit or 
stand in one position for more than 45 minutes without 
movement.  Athletic activity was prohibited due to pain.  
Physical examination revealed no evidence of limited function 
of standing or walking.  Gait was described as normal.  
Examination of the lumbar spine revealed muscle spasms in the 
lumbar area.  There was tenderness noted along with 
substantial wincing and withdrawal on the right and left 
sides throughout the lumbar area.  There was painful range of 
motion throughout the range of the motion of the lumbar 
spine.  Straight leg raising was positive at 45 degrees on 
the right and negative on the left.  Range of motion was to 
80 degrees flexion with pain noted at 60 degrees; extension 
was to 35 degrees with pain noted at the beginning of the 
extension maneuver, right lateral flexion was to 20 degrees 
secondary to pain; and left lateral flexion was to 20 degrees 
secondary to pain; right rotation was to 35 degrees with pain 
noted after 15 degrees; left rotation was to 35 degrees with 
pain noted after 10 degrees.  There was evidence of fatigue 
on examination secondary to the painful range of motion.  
There was no additional limitation of the range of motion of 
the lumbar spine secondary to pain, fatigue, weakness, or 
lack of endurance following repeated use.  The diagnosis was 
chronic lumbar strain with ongoing pain syndrome and 
decreased range of motion complicated by degenerative joint 
disease.  

In a June 2001 statement, Spencer Johansen, D.C., stated that 
the veteran had been evaluated for what was becoming chronic 
lower back pain.  She was treated for the reduction of 
attendant symptomatology and correction of structural and 
functional pathologies.  Due to the desiccation of the fifth 
lumbar disc and lack of symptomatic relief, a permanent 
impairment was likely.  

Treatment records from Naval Medical Center in Portsmouth 
dated from August 2002 to October 2002 show that in August 
2002, the veteran was seen with complaints significant back 
pain.  Range of motion studies revealed flexion to 45 degrees 
and 60 degrees, and full lateral bending, rotation, and 
extension.  The gait was intact including toe and heel walk.  
The diagnosis was degenerative disc disease at L5-S1 with 
chronic intermittent low back pain, and mild degenerative 
changes at L4-5.  

The veteran was accorded a VA examination in June 2004.  At 
that time, she was 25 weeks pregnant.  She walked without 
assistive devices.  She reported monthly flare-ups that 
lasted 24 hours and were relieved with complete bed rest.  
Physical examination of the back revealed a straight spine, 
limbs aligned, erect posture, and wide gait due to pregnancy.  
The muscles of the back were symmetrical.  The examiner 
stated that the range of motion examination was affected not 
only by her back pain but her pregnancy.  As a result of the 
veteran's pregnancy the range of motion studies were 
inadequate for rating purposes.  Range of motion revealed 
forward flexion to 40 degrees due to pregnancy with pain; 
extension was tot 20 degrees with pain at 10 degrees; left 
lateral flexion was to 20 degrees; right lateral flexion was 
to -20 degrees; left lateral rotation was to -20 degrees; and 
right lateral rotation was to 20 degrees.  Extreme forward 
bending was not recommended due to pregnancy.  Incoordination 
was not demonstrated.  There was localized tenderness in the 
lumbar area from L3 to S1 with costovertebral angle 
tenderness.  Straight leg raising produced pain at 20 
degrees, bilaterally.  The diagnoses were degenerative joint 
disease of the lumbar spine and third trimester pregnancy.  

The veteran was accorded a VA examination in December 2004.  
She complained of flare-ups occurring every two or three 
weeks, and lasting a day.  Physical examination revealed 
normal posture and gait.  There was no evidence of abnormal 
spine curvatures. There was no evidence of ankylosis, 
favorable or unfavorable.  There was a mild spasm in the 
right lumbar sacrospinalis.  There had been no incapacitating 
episodes in the last 12 months.  Numbness in the right leg 
was noted.  Active range of motion revealed flexion to 45 
degrees with pain at 20 degrees and ending at 45 degrees; 
extension was to 15 degrees with pain at 0 degrees and ending 
at 15 degrees; left and right lateral flexion was to 20 
degrees with pain at 10 degrees and ending at 20 degrees; 
lateral rotation was to 30 degrees with pain at 0 degrees and 
ending at 30 degrees; right lateral rotation was to 15 
degrees with pain at 0 degrees and ending at 15 degrees.  
There additional limitation of motion on repetitive use due 
to pain, estimated to be 0 to 15 degrees, as well as fatigue, 
weakness, or lack of endurance.  The diagnosis was 
degenerative disc disease 14-15 and 15 to S1.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2004).

Where the question for consideration is the propriety of the 
initial evaluation assigned, as is the case, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App.119, 126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  It is noteworthy that 
the pyramiding of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Under such circumstances, the 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Prior to September 23, 2002, the Rating Schedule provided a 
20 percent evaluation for an intervertebral disc syndrome 
when impairment was shown to be moderate.  A 40 percent 
rating was assigned for intervertebral disc syndrome when 
impairment was shown to be severe.  A 60 percent rating was 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Prior to September 23, 2002, the Rating Schedule provided a 
20 percent evaluation for lumbosacral strain when there 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent rating was assigned for severe lumbosacral strain 
with listing of the entire spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these factors with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 10 percent rating 
is warranted for an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for an intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating requires incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.   38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).

Subsequently, effective September 26, 2003, under the revised 
criteria for spinal disabilities:
	With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

	Unfavorable ankylosis of the entire spine			
	100

	Unfavorable ankylosis of the entire thoracolumbar spine
	50

	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion 
	of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of 
	the entire thoracolumbar spine					40

	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable 
	ankylosis of the entire cervical spine			
	30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not 	greater than 60 degrees; or, forward 
flexion of the cervical spine greater 	than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of 	motion of the thoracolumbar spine not greater than 
120 degrees; or, the 	combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis				
				20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height								
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.
38 C.F.R. § 4.71a, General Rating formula for Diagnostic 
Codes 5235-5243.

Analysis 

Prior to December 20, 2004, the veteran's lumbar spine 
disability was rated as 20 percent disabling.  During that 
time, the rating criteria for evaluating lumbar spine 
disability was revised.  The Board finds that under either 
the old or the revised criteria there is no basis for a 
rating greater than 20 percent rating for the veteran's 
lumbar disability under Diagnostic Codes 5293 or 5295, or 
under the General Rating formula for Diagnostic Codes 5235-
5243, effective September 23, 2003.  The July 2000 VA 
examination report reflected chronic lumbar strain with 
ongoing pain syndrome and decreased range of motion, 
complicated by degenerative joint disease.  The July 2000 VA 
examination reflected flexion from 0 to 80 degrees and 
extension to 35 degrees, which demonstrates no more than 
moderate limitation of motion.  The neurological evaluation 
was normal.  

VA treatment records dated from August to October 2002 
revealed the veteran's reports of chronic intermittent low 
back pain without complaint of radicular type of symptoms.  
Such medical evidence does not reflect low back symptoms 
which are severe with only intermittent relief or listing of 
whole spine to opposite side, positive Goldwaite's sign, 
marked limitation on forward bending in standing position, 
loss of lateral motion, or abnormal mobility on forced motion 
as required for a higher evaluation of 40 percent for the 
period prior to December 20, 2004.  Nor was there favorable 
ankylosis of the entire thoracolumbar spine, as would meet 
the criteria for a 40 percent rating under the revised 
criteria.  

Thus the Board finds that prior to December 20, 2004, a 
rating in excess of 20 percent is not warranted under the 
former version of Diagnostic Codes 5293 and 5295 (see 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295 (2002)), or 
under the General Rating formula for Diagnostic Codes 5235-
5243, effective September 23, 2003. .

Finally, the Board must consider whether a higher rating 
should be assigned for the lumbar spine disability, effective 
December 20, 2004.  In this regard, the recent VA does not 
show that the veteran has unfavorable ankylosis of the entire 
thoracolumbar or of the entire spine, thus an evaluation in 
excess of 40 percent for the service- connected degenerative 
disc disease, L4-5 and L5-S1 is not warranted.

In reaching the above determinations consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation of the lumbar spine (i.e. limitation of motion) is 
clearly due to her pain.  However, there is no evidence that 
pain produces any greater disability than that which has 
already been considered for the periods in question.  There 
is no objective evidence of additional functional impairment 
to include flare-ups, disuse atrophy due to pain, or skin 
changes due to pain.  Accordingly, there is no evidentiary 
basis for a higher rating under DeLuca.




ORDER

A rating in excess of 20 percent for lumbosacral strain with 
degenerative disc disease, L4-L5 and L5-S1 from April 6, 2000 
to December 19, 2004 is denied.  

A rating in excess of 40 percent for lumbosacral strain with 
degenerative disc disease, L4-L5 and L5-S1 from December 20, 
2004 is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


